McCay, J.
1. We think the Court erred in granting a new trial in this case. Perhaps it is true that the jury found contrary to the charge, but it does not necessarily follow, that, for this reason, the verdict ought to be set aside. -
2. We think the Court erred in the charge. This was not a promissory note. It was an agreement, in consideration of $5,000 00, to deliver to the plaintiff, by a certain fixed date, six thousand five hundred and seventy-eight pounds of cotton, and the action is for a breach of that contract. Ordinarily, the measure of damages, in such cases, is not the value of the cotton, at the time it was to be delivered, as is the case in promisory notes, payable in specifics, but the loss which has accrued to the plaintiff, by the breach of the contract, and a jury, in estimating such damages may take into consideration the value of the property, at any time, before suit is brought, especially as the money was here, paid in advance. But this is a Confederate contract, and has for its consideration Confederate money, and falls, therefore, under the Ordinance of 1865. And, in considering the damages, the jury have a right, under that Ordinance, to consider the value of the consideration, at the date of the contract, at the *269maturity of the contract, and at any time, and' the value of the cotton at any timej and to find a verdict according to the equities of the case. Under this rule, we think, the verdict, though not entirely satisfactorily, may be supported. As was remarked by Judge Walker, in Cherry vs. Walker, 36th Georgia Reports, 329, “thejury, in these cases has more than ordinary discretion.” Very few contracts, made during the late war can be reduced to any certain rule; men so universally acted under a delusion, that each case must stand pretty much on its own circumstances.
3. Considering that, under the strict rules of law, the 'plaintiff, in this case, was entitled to have the value of the cotton, at any time before suit is brought, and that it is only under the Ordinance that this hard measure of damages is taken off from the defendant, we think he ought to be satisfied, under all the facts of the case, with the verdict: >
Judgment reversed.